 4:18-cv-03166-RGK-CRZ Doc # 48 Filed: 06/01/20 Page 1 of 1 - Page ID # 789



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RICHARD EPP,                                             4:18CV3166

                   Plaintiff,

      vs.                                                JUDGMENT

NATURAL RESOURCES
CONSERVATION SERVICE, and
SONNY PERDUE, in his official
capacity as Secretary of the United States
Department of Agriculture;

                   Defendants.



     Pursuant to the court’s Memorandum and Order filed this date,

     JUDGMENT IS ENTERED providing that Plaintiff shall recover from
Defendants the sum of $14,117.29 as attorney fees and costs.

     Dated this 1st day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
